DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status

The claims have been newly amended.


Response to Arguments
Applicant’s arguments, see page 8, filed 11/4/21, with respect to the rejection(s) of claim(s) 1-14, 16-21 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

Election/Restrictions
Newly submitted claims 19-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 19 and 20 describes a process of making, while Claims 1-14 describe a product and claims 16-18 and 21 describe a process of using.
As for the distinctiveness between the product and the process of making, the inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by another and materially different process.  Specifically, such as by not reducing the particle diameter after mixing but before or by simply mixing the components and not further reducing the particle size.
As to the difference between the process of using and the process of making, the Inventions are directed to related to the product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together, do not overlap in scope and are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19, 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 3, 5, 7, 9, 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ergang (US Pub.: 2013/0089479).
	Ergang describes a sorbent (para. 55) that is made up of a silica or a silicate (para. 57), a metal species (para. 60), a sulfur-based species, which can be copper sulfide or another metal sulfide (para. 62) and a basic inorganic solid (para. 66), which can include sodium carbonate or sodium bicarbonate (para. 67).  This basic inorganic solid can be considered the inorganic sodium carbonate base of Claim 1. In addition to these, Ergang explains that the sorbent can include a silica, such as: aluminosilicate, clays and zeolites (para. 51).  As to these being individually distributed on the particulate support, Ergang teaches that all the compounds are combined and blended together (para. 52, 55).  Therefore, although Ergang does not specifically state that the inorganic base and the sulfides are individually distributed on the surface of the particulate support, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to since they are all combined and blended together that some of the sulfide and inorganic base would be supported on the particulate support.
	Since the inorganic base can be one sodium carbonate or sodium bicarbonate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in some of the embodiments that the inorganic base material does not contain calcium hydroxide.

As to Claim 3, Ergang teaches that the sulfur-based material can alternatively be sodium sulfide or potassium sulfide (para. 62).

As to Claim 5, Ergang teaches that the composition can include an aluminosilicate (para. 51).

Claims 4, 6, 7, 8, 9, 10, 11, 12, 13, 14  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ergang as applied to claim 1 above, and further in view of Lucarelli (US Pub.: 20160236167).
As to Claims 4, 6, 7, 8, 9 and 10, Ergang explains that the inorganic sorbent may include an aluminosilicate, a silica-containing material, clays or zeolites (para. 51), but does not describe the support as either a phyllosilicate or a smectite (claim 4) or montmorillonite or bentonite (claim 6) or sodium sesquicarbonate (Claim 7, 8).
Lucarelli describes a mercury sorbent material (title).  The sorbent material can include a metal sulfide (abstract) as well as an inorganic support (para. 13). The inorganic support can be a number of types of clays or zeolites (para. 13).  More specifically, Lacarelli describes use of smectite or bentonite or montmorillonite (para. 13) or sodium sesquicarbonate (para. 43).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use smectite, bentonite or montmorillonite clays or sodium sesquicarbonate, as taught by Lacarelli in the clay described by Ergang because these types of clays are known to be effective for use in mercury sorption.
As to Claims 11, 12, 13 and 14, Ergang teaches that the sulfide used can be copper sulfide (see above) or sodium or potassium sulfide (see above).
Ergang teaches that the basic inorganic solid can include sodium carbonate or sodium bicarbonate (para. 67), but not sodium sesquicarbonate.  Ergang teaches a silicate or clay support, but does not specify Saponite.
Lucarelli describes a mercury sorbent material (title).  The sorbent material can include a metal sulfide (abstract) as well as an inorganic support (para. 13). The inorganic support can be a number of types of clays or zeolites (para. 13).  More specifically, Lacarelli describes use of smectite or bentonite or montmorillonite (para. 13) or sodium sesquicarbonate (para. 43).  Furthermore, Lacarelli teaches inclusion of saponite as an alternative to the clay supports (para. 13, 20, 26, 35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a clay, such as sodium sesquicarbonate, as taught by Lacarelli in the clay described by Ergang because these types of clays are known to be effective for use in mercury sorption.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use saponite, as an alternative to the clay supports, as taught by Lucarelli for use with the mercury sorbent of Ergang because these are known to be effective for use as mercury sorbents.


Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson (US Pub: 2003/0206843) and further in view of Ergang (US Pub.: 2013/0089479).
	Nelson describes a method and composition for sequestering mercury in an exhaust gas of a combustion system (abstract and title).  In their process, Nelson explains that sorbent is injected into the flue gas system at 72 (para. 50) and widely dispersed into the hot combustion flue gas and mixing with the gas (para. 50).  This can be considered to meet the “admixing a fluid containing an environmental contaminant with the composition. . “ feature of Claim 16 because “widely dispersed” can be considered to meet the “admixing” feature of Claim 16.   
	The sorbent-containing flue gas is then flowed to a particulate collector 31 (para. 50).  The particulate collector then collects the mercury sorbent and other particulates, while the flue gas is forced through the filter and past the particulate collector (para. 50).  This can be considered to meet the feature of “separating the fluid and the composition”.  Since the mercury sorbent removes mercury from the flue gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fluid (which in the case of the Nelson reference is the flue gas) leaving the particulate filter has a lower concentration of mercury (which is the environmental contaminant of Claim 16) after separation than before the filter since the filter separates mercury-entrained sorbent from the flue gas (in addition to other pollutants in the flue gas).
	As to the particular composition, Nelson does not describe the mercury sorbent composition. 
	Ergang describes a sorbent (para. 55) for the treatment of mercury in a gas stream as well as other pollutants in the gas stream (abstract).  As for the composition, Ergang explains that the sorbent is made up of a silica or a silicate (para. 57), a metal species (para. 60), a sulfur-based species, which can be copper sulfide or another metal sulfide (para. 62) and a basic inorganic solid (para. 66), which can include sodium carbonate or sodium bicarbonate (para. 67).  This basic inorganic solid can be considered the inorganic sodium carbonate base of Claim 1. In addition to these, Ergang explains that the sorbent can include a silica, such as: aluminosilicate, clays and zeolites (para. 51).  As to these being individually distributed on the particulate support, Ergang teaches that all the compounds are combined and blended together (para. 52, 55).  Therefore, although Ergang does not specifically state that the inorganic base and the sulfides are individually distributed on the surface of the particulate support, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to since they are all combined and blended together that some of the sulfide and inorganic base would be supported on the particulate support.
	Since the inorganic base can be one sodium carbonate or sodium bicarbonate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in some of the embodiments that the inorganic base material does not contain calcium hydroxide.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sorbent composition of Ergang with the mercury-reduction system of Nelson because this composition has the benefit of removing mercury-entrained pollutants in a gas stream as well as removing other pollutants in the gas stream.

Claims 17, 18, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson and Ergang as applied to claim 16 above, and further in view of Lucarelli (US Pub.: 20160236167).
Ergang teaches that the sulfide used can be copper sulfide (see above) or sodium or potassium sulfide (see above).
Ergang teaches that the basic inorganic solid can include sodium carbonate or sodium bicarbonate (para. 67), but not sodium sesquicarbonate.  Ergang teaches a silicate or clay support, but does not specify Saponite.
Lucarelli describes a mercury sorbent material (title).  The sorbent material can include a metal sulfide (abstract) as well as an inorganic support (para. 13). The inorganic support can be a number of types of clays or zeolites (para. 13).  More specifically, Lacarelli describes use of smectite or bentonite or montmorillonite (para. 13) or sodium sesquicarbonate (para. 43).  Furthermore, Lacarelli teaches inclusion of saponite as an alternative to the clay supports (para. 13, 20, 26, 35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a clay, such as sodium sesquicarbonate, as taught by Lacarelli in the clay described by Ergang because these types of clays are known to be effective for use in mercury sorption.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use saponite, as an alternative to the clay supports, as taught by Lucarelli for use with the mercury sorbent of Nelson and Ergang because these are known to be effective for use as mercury sorbents.
References Made of Record
The following additional references from the examiner’s search are made of record:  Simonetti (US Pub.: 2013/0202503). Simonetti describes a composition that includes a copper-based material that can be in the form of copper sulfide, CuS or Cu2S (para. 10).  Both of these can be considered sulfides, which meet the sulfide of Claim 1.  The material is deposited on a support that can be one of a list of materials, all of which can be considered a particulate support material (para. 11).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
January 7, 2022